United States Court of Appeals

                            FOR THE EIGHTH CIRCUIT


                                 ___________

                                 No. 96-2527
                                 ___________

Linda Frideres,                       *
                                      *
           Appellee,                  *
                                      *
Dean Frideres; Mollie Baas,           *
by her next friend, Linda             *
Frideres; Danielle Frideres,          *
by her next friend, Linda             *
Frideres,                             *
                                      * Appeal from the United States
           Plaintiffs,                * District Court for the Northern
                                      * District of Iowa.
     v.                               *
                                      *
Marlin Schiltz; Kathryn               *
Schiltz; Kenneth Schiltz,             *
                                      *
           Appellants,                *
                                      *
Richard Schiltz,                      *
                                      *
           Defendant.                 *
                                 ___________

                   Submitted: February 13, 1997

                         Filed: May 19, 1997
                                 ___________

Before MAGILL, BEAM, and LOKEN, Circuit Judges.
                               ___________


BEAM, Circuit Judge.
      Defendants Marlin, Kathryn and Kenneth Schiltz appeal the district
court’s denial of their motions for summary judgment in this diversity
action for damages.    We reverse.


I.   BACKGROUND


      Because this case is before us on appeal from the denial of a motion
for summary judgment, we review the facts in the light most favorable to
the nonmoving party, Frideres.       Plough v. West Des Moines Community Sch.
Dist., 70 F.3d 512, 514 (8th Cir. 1995).         Frideres alleges that she was
sexually abused as a child, between the ages of five and fourteen, by both
her brother, Kenneth, and her father, Marlin.           According to Frideres,
Kenneth was the primary abuser, but her father also sexually abused her on
at least two occasions.    Frideres asserts that her mother failed to prevent
the abuse and allowed it to continue.1       The last alleged incident of abuse
occurred in 1967.     This action was filed in 1991.


      Frideres has always retained some memory of the abuse, including
certain specific events.      Indeed, she told her first husband, current
husband, mother, sister, and priest about the abuse and her memories of it
several years before she filed this action.       For example, in December 1988,
Frideres’s priest recommended that she seek professional help for the
difficulties she was experiencing as a result of the abuse.         As early as
1982, Frideres sought help from her family physician for feelings of
depression, at which time he recommended that she seek further professional
help or try an antidepressant drug.




      1
      For ease of reference, we will refer to Kenneth, Marlin and
Kathryn, collectively, as defendants, unless individual actions are
at issue.

                                       -2-
     In 1991, Frideres filed this diversity action seeking damages.2      The
defendants moved for summary judgment, arguing that the action was barred
by the applicable statute of limitations.   Because the issue was solely one
of state law, the district court certified several questions to the Iowa
Supreme Court.   See Frideres v. Schiltz, 540 N.W.2d 261 (Iowa 1995).      In
answering the certified questions, that court stated, inter alia, that: (1)
Iowa’s current four-year statute of limitations for child sexual abuse did
not apply retroactively to Frideres’s claims; (2) the two-year statute of
limitations for personal injuries in place at the time of the last alleged
incident of abuse did apply to Frideres’s claims; and (3) that the
discovery rule was available to a person who has always remembered some
acts of sexual abuse only in those instances where the nexus between the
abuse and the claimed injuries is not discovered until a time less than two
years prior to the commencement of the action.    Id. at 267, 264, 269.


     After considering the Iowa Supreme Court’s decision and allowing
supplemental briefing by the parties, the district court denied the
defendants’ motions for summary judgment.    The district court found that
a reasonable inference could be drawn that Frideres did not understand the
connection between the abuse and her injuries, for purposes of the
discovery rule, until some time within the two year period prior to the
bringing of her action.   The defendants sought, and were granted, leave to
appeal that interlocutory decision by a panel of this court.    Frideres v.
Schiltz, No. 96-8067, Order (8th Cir. June 11, 1996).    We now reverse the
district court’s denial of summary judgment.




     2
      Originally, the complaint also named another brother,
Richard, as a defendant and included claims by Frideres’s husband
and minor children. Richard and the remaining claims have been
dismissed from the suit and those dismissals are not at issue in
this appeal.

                                    -3-
II.   DISCUSSION


      The parties agree that Iowa law controls this diversity action.
Under Iowa law, the applicable period of limitations, as determined by the
Iowa Supreme Court, would have expired on July 1, 1973.        Frideres, 540
N.W.2d at 264. Therefore, unless the statute of limitations has been
tolled, this action is time barred.


      Frideres argues that Iowa’s discovery rule tolled the statute of
limitations in this case.   Iowa adopted the discovery rule as an exception
to the normally applicable statute of limitations.          Chrischilles v.
Griswold, 150 N.W.2d 94, 100 (Iowa 1967).      Under that rule, a statute of
limitations is tolled until the time when a plaintiff knew or should have
known of the injury and that injury’s cause.    As the Iowa Supreme Court has
stated:


      The common law discovery rule requires that the plaintiff know
      or in the exercise of reasonable care should have known both
      the fact of the injury and its cause. Consequently, a person
      who has always remembered some specific act or acts of sexual
      abuse may rely on the discovery rule in those instances where
      the nexus between those specific acts and the claimed injuries
      is not discovered until a time less than two years prior to
      commencement of the action.


Frideres, 540 N.W.2d at 269.   Under Iowa law, Frideres bears the burden of
showing that the discovery rule applies.   Borchard v. Anderson, 542 N.W.2d
247, 249 (Iowa 1996).


      Frideres admits that she has always had some memories of the abuse,
but denies that she knew of the causal relationship between the abuse and
her injuries more than two years prior to filing her action.    In response,
the defendants argue that Frideres was at least aware of enough facts
surrounding her abuse and injuries so




                                    -4-
as   to put her on inquiry notice more than two years prior to the
commencement of this action.          Therefore, the defendants argue that the
discovery rule does not save Frideres’s claims.


       Frideres argues that mere knowledge of her abuse does not mean that
she knew of its causal link to her current problems.            She claims that not
until 1990, when she began counseling with a clinical psychologist, did she
become aware that the abuse she suffered as a child caused the problems she
has been suffering as an adult.              At that time, while exploring the
connection between the abuse and her present-day problems, Frideres began
to experience suicidal tendencies, a need for self-injury to relieve
stress, compulsive urges, fatigue, depression and marital difficulties.
       We   agree   with   Frideres   that   mere   knowledge   of   abuse   will   not
necessarily start the running of the limitations period in every case.               In
this case, however, Frideres had enough knowledge linking the abuse and the
resultant injuries, as evidenced by her visits to her family physician and
priest in search of advice, to put her on inquiry notice more than two
years prior to the commencement of this action.3         See Borchard, 542 N.W.2d
at 251; Woodroffe v. Hasenclever, 540 N.W.2d 45, 49 (Iowa 1995).               As the
Supreme Court of Iowa stated, “‘the statute of limitations begins to run
when   a    plaintiff first becomes aware of facts that would prompt a
reasonably prudent person to begin seeking information as to the problem
and its cause.’”     Woodroffe, 540 N.W.2d at 48 (quoting Franzen v. Deere &
Co., 377 N.W.2d 660, 662 (Iowa 1985)).          At that time, a person is charged
with knowledge of facts that would have been disclosed by a reasonably
diligent investigation.       Sparks v.




       3
      Even if Frideres recognized additional injuries after her
treatment with her psychologist in 1990, this fact does not revive
Frideres’s claims for injuries occurring much earlier than this
date. Borchard, 542 N.W.2d at 250-51.

                                          -5-
Metalcraft, Inc., 408 N.W.2d 347, 351 (Iowa 1987).         Because Frideres
remembered the abuse and was aware of enough of its effects to seek help
more than two years prior to the commencement of her action, her action is
time barred.   We have considered the remainder of Frideres’s arguments and
find them to be without merit.


III.   CONCLUSION


       Because we find Frideres’s action is time-barred, we reverse the
district court’s denial of the defendants’ motions for summary judgment.



       A true copy.


            Attest:


                    CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -6-